DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17, 19-20 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Response to Amendment and Arguments
Applicant amended independent claims 1 and 13 to further specify:
and further configured to work with different voice assistants to initiate the voice assistant session comprising at least one voice assistant consistent with the host device and at least one voice assistant inconsistent with the host device.
Applicant’s arguments with respect to amended claims have been fully considered but moot in view of new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites “sensor checks for the input audio signal at predetermined times, continuously, and at predetermined intervals”.   However, the specification, in para. 0021,  only describes that in one embodiment the low-power processor 200 is a digital signal processor (DSP) operating at a relatively low frequency which samples the input audio signal for the sensors 202 on an intermittent basis.  Examiner fails to find a sensor checks  for the input audio signal at predetermined times, continuously, and at predetermined intervals.  Examiner will assumes that a sensor checks  for the input audio signal at predetermined times, continuously, or at predetermined intervals.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite “voice assistant consistent with the host device and at least one voice assistant inconsistent with the host device”.  It is unclear to examiner the intended meaning of the claimed limitation “consistent with the host” and “inconsistent with the host” in view of the claimed invention.  Applicant’s specification provides no further indication/explanation to the term “consistent” and “inconsistent” in relation to the host.  In the interest of compact examination, examiner will assume that “voice assistant consistent with host” mean to be a session with the host and “voice assistant inconsistent with host” mean to be a session without the host.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. US Pub. No. 2018/0293982 (“Xiang”) in view of Boesen US Pub. NO. 2018/0060031 and Mahmud1.
Regarding claim 1, Xiang teaches a voice-enabled external smart power processing system [Fig. 1], comprising:
at least one sensor comprising a microphone [Sound Capturing Module 5] and configured to identify an input audio signal;
a processor [Process Moule 3] configured to process the input audio signal and initiate a voice assistant session for the host device [Mobile Terminal 1] and further configured to work with different voice assistant to initiate the voice assistant consistent with the host device; and
[0034] Referring to FIG. 1, a voice assistant extension device, comprising: [0035] a sound capturing module 5 for capturing sound information; [0036] a processing module 3, connected to the sound capturing module 5, for processing the sound information so as to acquire instruction information; and [0037] a data communication module 2, connected to the processing module 3, for realizing data communication with a mobile terminal in a wired or wireless manner, and for sending the instruction information to the mobile terminal or for receiving voice information to be played from the mobile terminal. 

[0048] A method for the working of a voice assistant extension device is also provided, referring to FIG. 4, the method comprising steps of sending a voice instruction: [0049] Step 11: capturing sound information; [0050] Step 12: processing the sound information so as to acquire instruction information; [0051] Step 13: sending the instruction information to a mobile terminal, and the mobile terminal performs predetermined actions according to the instruction information.

[0053] The above-mentioned method for the working of a voice assistant extension device, further comprising: Step 14, voice played from the mobile terminal is played via an amplifying module.

[0055] In a specific embodiment, the user makes a call via iPhone using the extension device. The user gives a voice command “hi siri, call xxx”. Because of the microphone array, the voice can be accurately recognized and then transmitted to the iPhone, and the voice assistant siri on the mobile phone can get through to xxx.

[0056] The mobile terminal can be placed on the expansion device for charging, and other functions provided by the voice assistant can also be used by giving voice commands, such as listening to music, making phone calls and answering the phones, setting reminders, checking the weather, setting an alarm, asking questions, sending e-mails, checking stocks and controlling home appliances. All those actions on the phone can be done without picking up the mobile phone, and the voice assistant can be used by activating the voice assistant via voice instructions anywhere in the room. And the user experience of the present invention will become better and better as the function of the voice assistant becomes more and more powerful.


a power configured to provide power to the processor [Para. 0011 - The said voice assistant extension device, comprising: a charging management module, connected to the processing module, for providing charging power to the mobile terminal.  (Therefore also configured to provide power to the processor)].
Xiang does not teach at least one voice assistant inconsistent with the host device.
Xiang further does not explicitly teach a low-power processor and a battery. 
Boesen teaches another voice-enabled external smart processing system [202 of fig. 2] comprising at least one microphone [sensor 215 of fig. 2; para. 0048 - The physical interface 215 may allow the wireless earpieces 202 to be utilized when not worn as a remote microphone] configured to identify an input audio signal and a process [Logic Engine 210] configured to process the input audio signal and initiate a voice assistant session for a host device [device 104 or 118] and further configured to work with different voice assistants to initiate the voice assistant session comprising at least one voice assistant consistent with the host device.  
[0004]. One embodiment of the illustrative embodiments provides a system, method, and wireless earpieces for implementing a virtual assistant. A request is received from a user to be implemented by wireless earpieces. A virtual assistant is executed on the wireless earpieces. An action is implemented to fulfill the request utilizing the virtual assistant. Another embodiment provides wireless earpieces including a processor and a memory storing a set of instructions. The set of instructions are executed to perform the method described above.

[0022] The virtual assistant of the wireless earpieces may be utilized to play music or audio, track user biometrics, perform communications (e.g., two-way, alerts, etc.), provide feedback/input, or any number of other tasks. The virtual assistant may manage execution of software or sets of instructions stored in an on-board memory of the wireless earpieces to accomplish numerous tasks. The virtual assistant may also be utilized to control, communicate, manage, or interact with a number of other computing, communications, or wearable devices, such as smart phones, laptops, personal computers, tablets, holographic displays, virtual reality systems, gaming devices, projection systems, vehicles, smart glasses, helmets, smart glass, watches or wrist bands, chest straps, implants, displays, clothing, or so forth. In one embodiment, the virtual assistant of the wireless earpieces may be integrated with, control, or otherwise communicate with a personal area network.

0036] The wireless earpieces 102 may include any number of sensors 112 and logic for measuring and determining user biometrics, such as pulse rate, skin conduction, blood oxygenation, temperature, calories expended, blood or excretion chemistry, voice and audio output, position, and orientation (e.g., body, head, etc.). The sensors 112 may also determine the user's location, position, velocity, impact levels, and so forth. Any of the sensors 112 may be utilized to detect or confirm light, motion, or other parameters that may affect how the wireless earpieces 102 manage, utilize, and initialize the virtual assistant. The sensors 112 may also receive user input and convert the user input into commands or selections made across the personal devices of the personal area network. For example, the user input detected by the wireless earpieces 102 may include voice commands, head motions, finger taps, finger swipes, motions or gestures, or other user inputs sensed by the wireless earpieces. The user input may be determined by the wireless earpieces 102 and converted into authorization commands that may be sent to one or more external devices, such as the wireless device 104, the personal computer 118, a tablet computer, or so forth. 

Specifically, Boesen teaches the processor further configured to initiate a voice assistant session comprising at least one voice assistant inconsistent with the host device; and a battery [Battery 208] configured to provide power to the processor.
[0021] The illustrative embodiments provide a system, method, wireless earpieces, and personal area network for providing a virtual assistant. In one embodiment, the wireless earpieces may independently execute a virtual assistant available to the user with or without a connection to another wireless device, such as a cell phone. In another embodiment, the virtual assistant may be accessed through a separate wireless device with the wireless earpieces acting as an input/output device for providing voice, gesture, touch, or other input to control, manage, or interact with the virtual assistant. The virtual assistant may operate actively or passively to perform any number of tasks, features, and functions based on a user request, user preferences, or so forth.

[0040] The wireless earpieces 102 may play, display, communicate, or utilize any number of alerts or communications to indicate that the actions, activities, communications, mode, or status in use or being implemented by the virtual assistant. For example, one or more alerts may indicate when virtual assistant processes automatically or manually selected by the user are in process, authorized, and/or changing with specific tones, verbal acknowledgements, tactile feedback, or other forms of communicated messages. For example, an audible alert and LED flash may be utilized each time the wireless earpieces 102 activate the virtual assistant to receive user input. Verbal or audio acknowledgements, answers, and actions utilized by the wireless earpieces 102 are particularly effective because of user familiarity with such devices in standard smart phone and personal computers. The corresponding alert may also be communicated to the user 106, the wireless device 104, and the personal computer 118.

[0042] The wireless earpieces 102 as well as the wireless device 104 may include logic for automatically implementing the virtual assistant in response to motion, light, user activities, user biometric status, user location, user position, historical activity/requests, or various other conditions and factors of the communications environment 100. The virtual assistant may be activated to perform a specified activity or to “listen” or be prepared to “receive” user input, feedback, or commands for implementation by the virtual assistant. The logic may provide for natural language processing so that when the virtual assistant is listening, the virtual assistance may determine what is a command or to collect context which may be used in interpreting or executing a future command.

[0053] The logic engine 210 may also determine whether the wireless earpieces 202 are actively performing any user-requested functions that may require that activation of the virtual assistant or that the virtual assistant be ready to receive a request. For example, the logic engine may determine whether music is being played, communications being received, processed, or sent, noise-cancellation is being performed and so forth. Utilizing the user preferences, the logic engine 210 may execute instructions to initiate and implement the virtual assistant. If user input, feedback, or communications are detected or received, the logic engine 210 may initiate the virtual assistant to perform a task associated with the input. For example, the virtual assistant may implement wireless earpieces 202 to answer questions, provide user biometrics, answer activity related questions (e.g., how fast am I going, what is my average speed, where is the closest McDonalds, etc.) manage features, functions, or components, answer general questions, and so forth. The wireless earpieces 202 may be configured to work together or completely independently based on the needs of the user. For example, the wireless earpieces 202 may be used by two different users at one time.
[Read further para. 0031, 0077, 0078, 0080]

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Xiang with the at least one voice assistant inconsistent with the host device and battery.  The motivation for doing so would has been to further enhance the functionality of Xiang’s voice-enabled external smart processing device and improve the device portability.  Such features would not require the activation of a user mobile device and can be carry to any places.  Therefore, reduce power consumption for the host.  
Xiang/Boesen does not expressly teach a low-power processor.  However, such feature is well known in the art of portable device.  For example, Mahmud teaches another external smart battery processing system configured to provide different function to enhance the functionality of a smartphone.  Specifically, Mahmud teaches the external smart battery device comprising a low-power processor [5 – Main Controller of fig. 3; Para. 0077, 0078] configured to process sensor data for a host device.   
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Xiang/Boesen with a low-power processor.  The motivation for doing so would has been to prolong the battery life of the voice-enabled external smart processing device.  Thus improve user convenience. 
Regarding claim 2, Xiang teaches all those actions on the phone can be done without picking up the mobile phone, and the voice assistant can be used by activating the voice assistant via voice instructions anywhere in the room.  Therefore, Xiang teaches the host device is in a standby 
Regarding claim 3, Xiang teaches a voice enabled interface to enable a user of the host device to perform at least one of communicate with and control the host device during the voice assistant session [Para. 0054-0055].
Regarding claim 4, Xiang [see fig. 2] and Boesen [see fig. 2 and Para. 0040] teaches the voice enabled interface is different than a voice enabled interface on the host device.
Regarding claim 5, Boesen teaches the type of voice enabled interface is selected by the user [para. 0040 - The wireless earpieces 102 may play, display, communicate, or utilize any number of alerts or communications to indicate that the actions, activities, communications, mode, or status in use or being implemented by the virtual assistant. For example, one or more alerts may indicate when virtual assistant processes automatically or manually selected by the user are in process, authorized, and/or changing with specific tones, verbal acknowledgements, tactile feedback, or other forms of communicated messages. For example, an audible alert and LED flash may be utilized each time the wireless earpieces 102 activate the virtual assistant to receive user input. Verbal or audio acknowledgements, answers, and actions utilized by the wireless earpieces 102 are particularly effective because of user familiarity with such devices in standard smart phone and personal computers. The corresponding alert may also be communicated to the user 106, the wireless device 104, and the personal computer 118.]
Regarding claim 6, Xiang teaches a housing configured to house the sensor [5 of fig. 2], processor [3], power [4] and speaker [6]; and a speaker to provide feedback for the host device in response to the input audio signal [see Para. 0053-0055].  Boesen teaches a battery [208 of fig. 2].
Regarding claim 7, Xiang teaches the housing is in a shape of a square [see Fig. 3].  Mahmud does not teach the housing is in a shape of a circle.  Before the effective filing data of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the housing is in a shape of a circle because applicant has not disclosed that the housing is in a shape of a circle provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with either the shape of housing taught by Xiang or the housing in a shape of a circle because both shape perform the same function of housing the circuitry of the smart battery system.
Regarding claim 8, Boesen teaches a button [214] positioned on one surface of the housing and configured to enable a voice enabled interface to receive audio input of the input audio signal; and a ring surrounding the button on the surface of the housing and configured to indicate a status of the voice-enabled interface [0060 - The user interface 214 may be utilized to manage and otherwise control the other functions of the wireless earpieces 202. The user interface 214 may include the LED array, one or more touch sensitive buttons or portions, a miniature screen or display, or other input/output components (e.g., the user interface 214 may interact with the sensors 217 extensively). …For example, the user may turn on, reactivate, or provide feedback for the virtual assistant 218 or other features, functions, and components of the wireless earpieces 202 utilizing the user interface 214.; see also para. 0040, 0061].
Regarding claim 9, Xiang [see Fig. 3] and Mahmud [see Fig. 1 and 2] both teach the housing is mounted to the host device via one of direct mounting or by a detachable interface device. 
Regarding claim 11, Xiang in view of Boesen teaches a case configured to house the sensor, processor, battery, speaker, and host device [see fig. 3 of Xiang and Fig. 2 of Boesen].
Regarding claim 12, Xiang in view of Boesen teaches the host device comprises one of a smart phone, tablet, speakers, headphones, and earbuds [see para. 0022, 0026, 0053, 0076 of Boesen].

Claim(s)  10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang/Boesen/Mahmud as applied to claims 1, 6-9 above, and further in view of Lederer2. 
Regarding claim 10, Xiang and Mahmud teaches a detachable interface device comprising a base attached to the host device.  Xiang/Boesen/Mahmud does not teach an expandable grip coupled to a base affixed to the host device or a case of the host device.
Lederer teaches a detachable interface device comprises Xiang/Boesen/Mahmud 
    PNG
    media_image1.png
    597
    371
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    474
    352
    media_image2.png
    Greyscale

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the detachable interface device of Xiang/Boesen/Mahmud with an expandable grip coupled to a base affixed to the host device or a case of the host device of Lederer.  The motivation for doing so would has been to improve user grips while holding both the external device and phone and still provides a reduce the size for the grip when not in use.   

Claim(s) 13-15, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Boesen.
Regarding claim 13, Xiang teaches a smart power system, comprising:
an external system [see Fig. 1 or 2], comprising:
	at least one sensor [Sound Capturing Module 5] comprising a microphone and configured to identify an input audio signal;
	a processor [Process Module 3] configured to process the input audio signal and initiate a voice assistant session for a host device in a standby see discussion in claim 1 and 2], wherein the external system is associated with the host device; and 
[0004] In order to solve the above technical problems, the present invention provides a voice assistant extension device for a mobile phone.

[0011] The said voice assistant extension device, comprising: a charging management module, connected to the processing module, for providing charging power to the mobile terminal.

a power configured to provide power to the processor.
Xiang does not teach at least one voice assistant inconsistent with the host device and a battery.
Boesen teaches smart battery system [202 of fig. 2] comprising at least one microphone [sensor 215 of fig. 2; para. 0048 - The physical interface 215 may allow the wireless earpieces 202 to be utilized when not worn as a remote microphone] configured to identify an input audio signal and a process [Logic Engine 210] configured to process the input audio signal and initiate a voice assistant session for a host device [device 104 or 118] and further configured to work with different voice assistants to initiate the voice assistant session comprising at least one voice assistant consistent with the host device.  
Specifically, Boesen teaches the processor further configured to initiate a voice assistant session comprising at least one voice assistant inconsistent with the host device; and a battery [Battery 208] configured to provide power to the processor [see discussion in claim 1].
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Xiang with the at least one voice assistant inconsistent with the host device and battery.  The motivation for doing so would has been to further enhance the functionality of Xiang’s smart power device and improve the device portability.  Such features would not require the activation of a user mobile device and can be carry to any places.  Therefore, reduce power consumption for the host.  
Regarding claim 14, Xiang teaches a case shaped to house the external system and the host device [see fig. 3].
Regarding claim 15, Xiang teaches a housing configured to surround the external system [see fig. 3]; and a speaker [Amplifying Module 6] to provide feedback for the host device in response to the input audio signal [see para. 0053-0055].
Regarding claim 17, Xiang teaches a communication interface [Data Communication Module 2] configured to provide access to an operating system of the host device and control the host device by receiving from and transmitting signals to the host device [Para. 0053-0056].
Regarding claim 19, Xiang in view of Boesen teaches the host device comprises one of a smart phone, tablet, speakers, headphones, and earbuds [see para. 0022, 0026, 0053, 0076 of Boesen].

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang/Boesen as applied to claim 13 above, and further in view of Goertz3.
Xiang and Boesen both teaches a sensor checks for input audio signal.  Xiang/Boesen does not expressly teaches sensor checks for the input audio signal at predetermined times, continuously, and at predetermined intervals.
Goertz teaches a low power VAD device [102 of Fig. 1] configured to detect speech using low power microelectrical mechanical system for a host device [116] wherein the VAD device comprising at least one sensor comprising a microphone [106] and configured to identify an input audio signal.  Specifically, Goertz teaches sensor checks for the input audio signal at predetermined times, continuously, or at predetermined intervals [Para. 0016 - low power VAD device 102 may be configured to continuously or periodically monitor acoustic or vibrational energy (e.g., MEMS sensor 106 may be configured to sample acoustic or vibrational energy continuously or at very short intervals (i.e., quick rate)].
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Xiang/Boesen with the  sensor checks for the input audio signal at predetermined times, continuously, or at predetermined intervals of Goertz.  The motivation for doing so would has been to save power during the period of low activity.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang/Boesen as applied to claims 14 above, and further in view of Lederer.
Regarding claim 16, Xiang teaches a detachable interface device, comprising: an attachment based [see fig. 3].  Xiang/Lederer does not teach an expandable grip affixed on one end of the attachment base and movable away from and towards the attachment base, wherein one end of the detachable interface is affixed on a surface of the housing and the other end of the detachable interface is affixed to the host device or a case of the host device.
Lederer teaches an expandable grip affixed on one end of the attachment base and movable away from and towards the attachment base, wherein one end of the detachable interface is affixed on a surface of the housing and the other end of the detachable interface is affixed to the host device or a case of the host device [see further discussion in claim 10].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub No. 2021/0118438 to Clarke et al. teach An instruction forwarding system capable of receiving an instruction such as from a user, determining a corresponding command and outputting a corresponding sound command to a Voice Assistant, which will then react to the command.
US Pub. No. 2021/0319782 to Gong et al. teach the Bluetooth headset may recognize the speech command in the speech, the Bluetooth headset sends the speech to the mobile phone, and the mobile phone may also recognize the speech command in the speech. In this way, the Bluetooth headset may also send the speech command to the mobile phone, the mobile phone may perform comparison to determine whether the speech command recognized by the mobile phone is the same as the speech command recognized by the Bluetooth headset, and if the speech commands are the same, the mobile phone may execute the function corresponding to the speech command.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previous Office Action.
        2 Previous Office action
        3 Previous Office action.